             Case 1:17-cv-09934-LAP Document 29 Filed 06/26/20 Page 1 of 2




                                                                                  June 26, 2020


BY ECF

The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street - Room 2220
New York, New York 10007

                Re: Bugliotti, et al. v. Republic of Argentina, No. 17 Civ. 09934 (LAP)


Dear Senior Judge Preska:

         We write in connection with the above-captioned action. Pursuant to the Court’s order

dated June 17, 2020, counsel for the Republic of Argentina (the “Republic”) and counsel for

plaintiffs met and conferred regarding a proposed briefing schedule for the Republic’s renewed

motion to dismiss. The parties have agreed upon the following briefing schedule, subject to the

Court’s approval:


         •    July 10, 2020: the Republic’s date to file a renewed motion to dismiss;

         •    August 21, 2020: plaintiffs’ date to respond to the motion to dismiss;1 and

         •    September 18, 2020: the Republic’s date to reply.


         We respectfully request that the Court so-Order this briefing schedule.




1
  Plaintiffs’ counsel notes that it is difficult to commit to a deadline for plaintiffs’ response before reviewing the
Republic’s renewed motion to dismiss. Plaintiffs’ counsel therefore notes that he may then need to request an
extension, which the Republic has agreed to discuss at that time with the understanding that any extension would be
reciprocal.
          Case 1:17-cv-09934-LAP Document 29 Filed 06/26/20 Page 2 of 2
Hon. Loretta A. Preska, p. 2


                                             Respectfully submitted,


 MILBERG PHILLIPS GROSSMAN LLP                    CLEARY GOTTLIEB STEEN &
                                                  HAMILTON LLP

      /s/ Michael C. Spencer
 By: ___________________________                       /s/ Rahul Mukhi
                                                  By: ___________________________
     Michael C. Spencer                              Rahul Mukhi
     (mspencer@milberg.com)                          (rmukhi@cgsh.com)

     One Penn Plaza, Suite 1920                      One Liberty Plaza
     New York, NY 10119                              New York, NY 10006
     T: (917) 969-5538                               T: (212) 225-2000

 Attorneys for Plaintiffs                         Attorneys for the Republic of Argentina




Pursuant to section 8.5(b) of the Electronic Case Filing Rules & Instructions for the United States
District Court for the Southern District of New York, the use of conformed electronic signatures is
with the consent of all signatories to this filing.
